Citation Nr: 0214778	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury with loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to February 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2000 
,, the Board remanded this matter to the RO for the 
scheduling of a Board hearing.  The veteran was afforded such 
a hearing in August 2002.  


FINDINGS OF FACT

1.  Any left eye injury sustained during military service was 
acute in nature and resolved without any residual disability.

2.  The veteran's current left eye disability, manifested by 
loss of vision, is not related to his active duty service.  


CONCLUSION OF LAW

Residuals of a left eye injury with loss of vision were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 4.9 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
available service medical records, VA examination reports, 
and private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  The Board notes that the 
National Personnel Records Center (NPRC) has reported that 
the remainder of any service records may have been destroyed 
in the 1973 NPRC fire.  NPRC could not confirm the existence 
of such records; only the fact that if they had been stored 
at the Records Center, they would have been stored in an area 
damaged by the fire.   The Board realizes in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board 
also notes that in a March 2001 letter and the November 2001 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service personnel records demonstrate military occupational 
specialties of heavy weapons infantryman for five months, 
supply handler for one year and four months, and engineer 
supply specialist for two months.  The veteran's last duty 
assignment was with the 527th Military Police Company.  The 
veteran did receive the Sharpshooter Qualification Badge with 
Carbine Rifle Bar.  His discharge papers demonstrate that he 
was discharged for reasons other than a medical disability.  

Service medical records demonstrate that upon enlistment 
examination dated in June 1953, the veteran's systems were 
clinically evaluated as normal with the exception of 
correction of a "wry neck" at the age of 13 and a scar on 
the left chest area.  Distant vision was noted as 20/20 
bilaterally.  In early July 1953, the veteran was 
hospitalized for a dissociative reaction manifested by 
confusion.  It was noted that his pupils were equal and 
reacted to light.  There was no evidence of trauma.  Two 
unreadable diagnosis slips are also of record and reflect an 
admission date of July 1, 1953.  A March 1954 Report of 
Proceedings by Board of Officers demonstrates that the 
veteran had poor vision that was not correctable.  It was 
noted that the veteran reported that his left eye was very 
bad.  A report of physical condition dated in January 1954 
was received and read into evidence.  It was concluded that 
the veteran was physically unsuited for his present 
assignment.  Upon separation examination dated in February 
1956, the veteran's systems were clinically evaluated as 
normal with the exception of a scar on the left clavicle.  
Distant vision was noted as 20/20 on the right and the left.  
Near vision was noted as J1 on the right and left.  

Private treatment records from Dr. Goldston dated in 1996 
demonstrate the veteran reported being unable to see well 
with his glasses.  A lazy left eye was also noted.  Slit lamp 
examination was noted as normal.  A July 1996 clinical record 
reflects that the veteran was requested to document present 
or previous conditions.  The veteran indicated that he had 
arthritis.  He did not indicate that he had currently or in 
the past experienced blindness or double vision or any other 
eye disability noted on the form.  

Upon VA general medical examination dated in April 1998, the 
veteran reported being exposed to a muzzle blast during 
military service resulting in left eye blindness.  He 
reported that he did not go to sick call.  Physical 
examination revealed the veteran was wearing bifocals.  The 
eyes appeared normal to inspection.  Pupillary reaction 
appeared to be intact and the veteran did report that he 
could see light dimly in the left eye, but he was unable to 
discern any details about what he was seeing.  The right eye 
exhibited normal extra-ocular movements and visual fields.  
Retinopathy was not appreciated through undilated pupils.  A 
relevant diagnosis of service-connected left eye injury with 
near total loss of vision was noted.  

At his May 1999 RO hearing, the veteran testified that his 
eye was burned by a muzzle blast during military service.  He 
stated that he did not go to sick call, but just put butter 
on the burn.  The veteran stated that about five months 
later, after he was transferred to Germany, he noticed that 
he could not read with his eye so he went to sick call.  He 
reported that the doctor told him that he was unfit for 
combat duty because of his eye problems, but he did not 
receive any treatment for his left eye during military 
service.  He also denied having any treatment of his left eye 
within a year of his release from active duty.  He reported 
being denied employment after service because he could not 
pass a physical examination.  

In January 2000, the NPRC responded to an RO request for 
information and stated that morning reports did not provide 
supporting information regarding the veteran's health.  

Upon VA eye examination dated in January 2001, the veteran 
reported that someone shot a rifle near his left eye during 
military service and he had burning and swelling around the 
eye afterwards.  He stated that he did not have it checked 
medically for two days, but had experienced decreased vision 
in the eye since that time.  Physical examination revealed 
that on the Ishihara color test, the veteran only showed the 
12, signifying 1 color vision deficiency.  On the Worth 4-dot 
test, he saw 2 reds signifying that he saw with the right eye 
only.  His left eye retinoscoped +1.50 + 0.75 x 180, but he 
stated that the best he could see was light in that eye.  The 
examiner noted he could not get the veteran to respond to 
projection or hand motion in front of him.  External eyes 
looked normal with normal lid action.  Extraocular movements 
seemed full.  

The examiner noted that the veteran possibly had a very low 
angle left eye esotropia.  The conjunctiva, lid, sclera and 
cornea all looked normal and no scars were seen in the left 
eye.  Pupils were equal and the examiner was not able to show 
any afferent pupil defect.  When dilated, the veteran had a 
low-grade grayish nuclear sclerosis, left eye more than 
right.  The right disk was 0.3 type II-III and the left eye 
had 0.4 type II.  Both disks had healthy rosy rims.  Both 
macular areas looked normal with no pigment scars or 
abnormalities seen.  There were a few scattered white fleck 
opacities in both posterior poles.  Glaucoma check was normal 
in both eyes.  Harrington Flock visual field screener was 
normal in the right eye and the veteran stated he could not 
do it in the left eye.  Impressions of low-grade clinically 
insignificant nuclear sclerotic cataracts, minor fleck 
dystrophy in both posterior poles, and no definite optic 
atrophy or macular damage seen were noted.  The examiner 
commented that he saw no objective physical evidence of optic 
atrophy or macular damage in the left eye and there was no 
afferent loop defect noted.  The examiner noted that the 
veteran's history was that he used to see well in both eyes 
and he brought an examination sheet with him showing past 
equal vision of 20/20.  The examiner stated that this would 
dismiss profound amblyopia prior to being in the military, 
plus the refraction was not of that characteristic type and 
the veteran should be able to see much better than his 
admitted light projection and probable hand motion.  The 
examiner noted that a blast shock like that described by the 
veteran could cause "commotio retinae," which should have 
left obvious scars in the back of the eye.  If the optic 
nerve was that damaged, the veteran should have a highly 
atrophic looking disk, which he did not have.  The examiner 
opined that he would have to wonder about some possible 
degree of hysteria or secondary gain.  

Private treatment records dated in 2001 demonstrate the 
veteran reported his left eye was burned during basic 
training in the military.  A December 2001 statement from Dr. 
Goldston states that he examined the veteran's eyes in July 
1996 and provided a pair of prescription eyeglasses in July 
1998.  He noted that visual history showed reduced vision as 
well as amblyopia.  The physician noted the veteran 
thoroughly explained how his sight reduction was caused after 
an injury sustained in military service.  He noted that his 
examination dated in July 1996 verified reduced visual 
acuity.  

An April 2002 statement from Dr. Goldston states that his 
examination dated in July 1996 showed absolutely no evidence 
of the left eye seeing 20/20, only light perception.  Best 
correction in the right eye was to 20/20.  

At his August 2002 Board hearing, the veteran testified that 
his left eye was burned by a muzzle blast during military 
service.  He stated that after being transferred to Germany, 
he went to sick call because he could not read out of his 
left eye.  The veteran testified that the physician told him 
he could not get him out of the service, but he could get him 
out of his combat unit because of his left eye.  He stated 
that the only treatment he received for his eye during 
military service was something to rub onto the burn that the 
cook gave him.  The veteran reported that he saw an eye 
doctor in 1957 who told him that he did not know if his 
vision would ever come back.  He also testified that he did 
not need glasses until 1996.  He stated that he had not 
received any treatment for his left eye because it would not 
be helpful.  The veteran testified that there were no records 
available from his job applications shortly after his 
discharge from service.  He also testified that his parents 
were deceased and there were no service comrades that he had 
kept up with.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough consideration of the evidence 
of record, the Board concludes that service connection for a 
left eye injury with loss of vision is not warranted.  

Service medical records demonstrate that the veteran's vision 
was evaluated as normal upon entrance examination dated in 
June 1953 and upon separation examination dated in February 
1956.  The veteran was hospitalized during military service; 
however, the medical evidence demonstrates that the 
hospitalization was for a dissociative reaction manifested by 
confusion.  The veteran's service records also demonstrate 
that in March 1954 the veteran was reassigned to a different 
unit because of uncorrectable poor vision.  However, there is 
no indication that the veteran was completely blind in the 
left eye or that his poor vision was the result of any in-
service injury.  In his hearings, the veteran has denied 
receiving any medical treatment for his left eye during 
military service.  

Post-service medical records are silent for any treatment or 
diagnoses related to the left eye until 1996, when the 
veteran reported being unable to see well with his glasses.  
The Board notes that a July 1996 private clinical record 
apparently completed by the veteran indicates no prior 
history of blindness or double vision.  Furthermore, upon VA 
eye examination dated in January 2001, the examiner opined 
that he saw no objective physical evidence of optic atrophy 
or macular damage in the left eye and there was no afferent 
loop defect noted.  The examiner also noted that a blast 
shock like that described by the veteran could cause 
"commotio retinae," which should have left obvious scars in 
the back of the eye.  He noted that if the optic nerve was 
damaged, the veteran should have a highly atrophic looking 
disk, which he did not have.  The examiner also noted that 
the veteran's refraction was not of the characteristic type 
and the veteran should be able to see much better than his 
admitted light projection and probably hand motion.  The 
examiner did note diagnoses of low-grade clinically 
insignificant nuclear sclerotic cataracts, minor fleck 
dystrophy in both posterior poles, and no definite optic 
atrophy or macular damage seen.  

In summary, the credible medical evidence does not 
demonstrate that the veteran's current left eye disability is 
causally connected to any left eye injury the veteran may 
have suffered during military service.  Thus, the Board is 
compelled to conclude that any left eye injury incurred 
during military service was acute in nature and resolved 
without any residual disability.  

The Board recognizes that the April 1998 VA examiner noted a 
relevant diagnosis of service-connected left eye injury with 
near total loss of vision.  However, it appears from the 
record that the examiner's diagnosis was based solely upon a 
medical history provided by the veteran, without apparent 
reference to the available service medical records or any 
other medical evidence of record.  Likewise, a December 2001 
statement from Dr. Goldston clearly relies upon a history 
provided by the veteran, rather than a review of service 
medical records or the claims folder.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that opinions based 
solely upon information provided by the veteran, unenhanced 
by any additional medical comment by the examiner, do not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Court has also found that 
it is appropriate for the Board to consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  In light of their reliance solely 
upon a history provided by the veteran and the lack of any 
rationale or bases to support their opinion, the Board 
concludes that these opinions are of less weight and 
credibility than that of the January 2001 VA examiner, which 
includes a rational basis for the examiner's opinion.  

The Board also notes that in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including nearsightedness, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9.  Thus, to the extent that the veteran's loss 
of vision in the left eye is due to refractive error, such 
disability may not be service connected. See 38 C.F.R. § 
3.303(c).

Based on the findings of the January 2001 VA examiner and 
following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left eye injury with loss of vision.  A trained medical 
examiner, fully aware of the reported gunblast incident 
during the veteran's service, has indicated that the expected 
residuals that might result from such an injury simply are 
not present on examination.  The Board further finds that a 
remand for an additional medical examination or opinion is 
not warranted as the veteran has previously been afforded a 
VA examination and the record does not demonstrate any 
relevant treatment during service or findings upon separation 
examination, medical evidence of continuity of 
symptomatology, or credible medical evidence of an 
association between the veteran's current left eye vision 
loss and any incident of military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left eye injury with 
vision loss.  Gilbert v. Derwinski, 
1 Vet. App. at 53 (1990).  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

